DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “160” (Fig. 5a).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11,
	Lines 1-4 recite “wherein the predetermined distance is determined based on a relationship in which the predetermined distance increases based on an increase of a difference between the thickness of the blade and a thickness of the pillar main body” which renders the claim indefinite.  The metes and bounds of the claim are unclear because the scope of said predetermined distance cannot be ascertained based on its claimed relation to the difference between the thickness of the blade and the thickness of the pillar main body.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 3,987,652 to Ruble (hereafter “Ruble”).
Regarding claim 1,
Ruble discloses a laundry treating apparatus comprising: 
a tub (18) configured to receive water; 
a drum (23) rotatably disposed inside the tub, the drum having an open surface that is configured to receive laundry therethrough and a bottom surface located at an opposite side of the open surface [Fig. 1-2; col. 3, lines 12-16]; and 
a rotator (24+24a) rotatably disposed inside the drum, the rotator comprising: 
a bottom portion (35+36) disposed at the bottom surface of the drum, 
a pillar (41) that protrudes from the bottom portion toward the open surface of the drum, the pillar defining a hollow space, 
a blade (43) that protrudes from an outer circumferential surface of the pillar and has a first end facing the bottom surface of the drum and a second end facing the open surface of the drum, the blade extending from the first end to the second end, and 
a cap (51) that is coupled to an end of the pillar and closes the hollow space of the pillar, the cap being spaced apart from the second end of the blade [Fig. 1-4; col. 3, line 40 – col. 4, line 46].  
	Regarding claim 14,
	Ruble discloses the laundry treating apparatus of claim 1, wherein the rotator further comprises a protrusion portion (37) that protrudes from the bottom portion toward the open surface and is configured to generate a water flow together with the blade [Fig. 2; col 3, lines 40-45].  
Regarding claim 15,
	Ruble discloses the laundry treating apparatus of claim 14, wherein the protrusion portion comprises a plurality of main protrusions (37) that extend along a radial direction of the bottom portion and that are spaced apart from one another along a circumferential direction of the bottom portion [Fig. 2; col 3, lines 40-45].
Regarding claim 16,
	Ruble discloses the laundry treating apparatus of claim 15, wherein each of the plurality of main protrusions (37) extends from an inner end (at 35) facing a center of the bottom portion to an outer end facing a circumference of the bottom portion, and wherein a height of each of the plurality of main protrusions from the bottom surface of the drum decreases from the inner end to the outer end [see Fig. 2; col 3, lines 40-45].
Regarding claim 17,
	Ruble discloses the laundry treating apparatus of claim 16, wherein the first end of the blade (43) is spaced apart from the inner end (at 35) [see Fig. 2].

Claims 1-2 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 4,718,258 to Mason et al. (hereafter “Mason”).
Regarding claim 1,
Mason discloses a laundry treating apparatus comprising: 
a tub (22) configured to receive water; 
a drum (24) rotatably disposed inside the tub, the drum having an open surface that is configured to receive laundry therethrough and a bottom surface located at an opposite side of the open surface [Fig. 1; col. 2, lines 55-65]; and 
a rotator (26) rotatably disposed inside the drum, the rotator comprising: 
a bottom portion (32+34) disposed at the bottom surface of the drum, 
a pillar (38) that protrudes from the bottom portion toward the open surface of the drum, the pillar defining a hollow space, 
a blade (40) that protrudes from an outer circumferential surface of the pillar and has a first end facing the bottom surface of the drum and a second end facing the open surface of the drum, the blade extending from the first end to the second end [see Fig. 1-2; col. 3, lines 1-14], and 
a cap (not labelled, covering top of 38) that is coupled to an end of the pillar and closes the hollow space of the pillar, the cap being spaced apart from the second end of the blade [see Fig. 7].  
	Regarding claim 2,
	Mason discloses the laundry treating apparatus of claim 1, wherein the blade (40) and the pillar (38) are integral parts of one body, and wherein a thickness of the blade is different from a thickness of the pillar [see Fig. 7; col. 3, lines 10-14].  
Regarding claim 18,
	Mason discloses the laundry treating apparatus of claim 1, wherein the rotator comprises a plurality of blades (40) that are spaced apart from one another along a circumferential direction of the pillar, the plurality of blades including the blade, 
wherein each of the plurality of blades is inclined with respect to a longitudinal direction of the pillar and extends from a first position corresponding to the first end of the blade to a second position corresponding to the second end of the blade [see Fig. 1-2, 7; col. 3, lines 10-14].  
Regarding claim 19,
	Mason discloses the laundry treating apparatus of claim 1, wherein the pillar (38) comprises a pillar protrusion (not labelled) that protrudes from the end of the pillar in a radial direction of the pillar [see annotated Figure 7 below].

    PNG
    media_image1.png
    1056
    1149
    media_image1.png
    Greyscale

(Mason: Figure 7 – annotated)
	Regarding claim 20,
Mason discloses the laundry treating apparatus of claim 19, wherein the second end of the blade (40) is spaced apart from the pillar protrusion in a circumferential direction of the pillar [see Fig. 1-2, 7].  

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 4,920,770 to Dooley et al. (hereafter “Dooley”).
Regarding claim 1,
Dooley discloses a laundry treating apparatus comprising: 
a tub (13) configured to receive water; 
a drum (11) rotatably disposed inside the tub, the drum having an open surface that is configured to receive laundry therethrough and a bottom surface located at an opposite side of the open surface [Fig. 1; col. 3, lines 4-8]; and 
a rotator (20) rotatably disposed inside the drum, the rotator comprising: 
a bottom portion (23) disposed at the bottom surface of the drum, 
a pillar (21) that protrudes from the bottom portion toward the open surface of the drum, the pillar defining a hollow space, 
a blade (22) that protrudes from an outer circumferential surface of the pillar and has a first end facing the bottom surface of the drum and a second end facing the open surface of the drum, the blade extending from the first end to the second end [see Fig. 1-4; col. 3, lines 12-15], and 
a cap (84) that is coupled to an end of the pillar and closes the hollow space of the pillar, the cap being spaced apart from the second end of the blade [see Fig. 1-4; col. 5, lines 41-46].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ruble.
Regarding claim 2,
	Ruble discloses the laundry treating apparatus of claim 1, wherein the blade (43) and the pillar (41) are integral parts of one body, but does not explicitly teach that a thickness of the blade is different from a thickness of the pillar (although Fig. 4 appears to illustrate a difference in said thicknesses).  However, it would have been an obvious matter of design choice for one having ordinary skill in the art at the time of filing to have a thickness of the blade be different from a thickness of the pillar since such a modification would have involved a mere change in proportions, and it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. [see MPEP 2144.04(A)].
	Regarding claim 3,
	Ruble discloses the laundry treating apparatus of claim 2, wherein the pillar comprises: 
a pillar main body (41) that protrudes from a center of the bottom portion and defines the hollow space and the outer circumferential surface of the pillar; and 
a cap-coupled-portion (45) that extends from the pillar main body toward the open surface of the drum and is coupled to the cap (51) [Fig. 3-4; col. 4, lines 5-20].  
Regarding claim 4,
	Ruble discloses the laundry treating apparatus of claim 3, wherein the second end of the blade (43) is spaced apart from a contact surface (at 43a) between the pillar main body and the cap-coupled-portion in a longitudinal direction of the pillar [see Fig. 2-4; col. 4, lines 5-20].
Regarding claim 9,
	Ruble discloses the laundry treating apparatus of claim 3, wherein an outer circumferential surface of the cap (51) is flush with the outer circumferential surface of the pillar main body (41) [see Fig. 2-3].  
Regarding claim 10,
	Ruble discloses the laundry treating apparatus of claim 4, wherein the cap comprises: 
a cap fitting portion (lower portion of 51 circumferentially contacting 45) coupled to the cap-coupled-portion and spaced apart from the second end of the blade by a predetermined distance in the longitudinal direction of the pillar; and 
a cap closing portion (upper portion of 51 covering 41) that extends from the cap fitting portion and closes an interior of the pillar main body [see Fig. 3-4; col. 3, lines 52-60].  
Regarding claim 11,
Ruble discloses the laundry treating apparatus of claim 10, wherein the recitation “the predetermined distance is determined based on a relationship in which the predetermined distance increases based on an increase of a difference between the thickness of the blade and a thickness of the pillar main body” is a statement of intended use which does not patentably distinguish over the cited prior art since Ruble meets all the structural elements of the claim(s) and is capable of said intended use if so desired.  See MPEP 2114.
Regarding claim 12,
	Ruble discloses the laundry treating apparatus of claim 10, but does not explicitly teach that the predetermined distance is at least twice a difference between the thickness of the blade and a thickness of the pillar main body  However, it would have been an obvious matter of design choice for one having ordinary skill in the art at the time of filing to have the predetermined distance be at least twice a difference between the thickness of the blade and a thickness of the pillar main body since such a modification would have involved a mere change in proportions, and it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. [see MPEP 2144.04(A)].
Regarding claim 13,
Ruble discloses the laundry treating apparatus of claim 10, wherein the predetermined distance appears to be less than a length of the cap in the longitudinal direction of the pillar [see Fig. 3: distance between second end of 43 and 45 is less than length of 51].  Alternatively, it would have been an obvious matter of design choice for one having ordinary skill in the art at the time of filing to have the predetermined distance be less than a length of the cap in the longitudinal direction of the pillar since such a modification would have involved a mere change in proportions, and it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. [see MPEP 2144.04(A)].

Claims 2-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dooley.
Regarding claim 2,
Dooley discloses the laundry treating apparatus of claim 1, wherein the blade (22) and the pillar (21) are integral parts of one body [Fig. 1-4; col. 3, lines 12-15], but does not explicitly teach that a thickness of the blade is different from a thickness of the pillar.  However, it would have been an obvious matter of design choice for one having ordinary skill in the art at the time of filing to have a thickness of the blade be different from a thickness of the pillar since such a modification would have involved a mere change in proportions, and it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. [see MPEP 2144.04(A)].
Regarding claim 3,
Dooley discloses the laundry treating apparatus of claim 2, wherein the pillar comprises: 
a pillar main body (21) that protrudes from a center of the bottom portion and defines the hollow space and the outer circumferential surface of the pillar; and 
a cap-coupled-portion (29) that extends from the pillar main body toward the open surface of the drum and is coupled to the cap [see Fig. 2-4; col. 5, lines 34-40].  
Regarding claim 4,
Dooley discloses the laundry treating apparatus of claim 3, wherein the second end of the blade (22) is spaced apart from a contact surface (at 82) between the pillar main body and the cap-coupled-portion in a longitudinal direction of the pillar [see Fig. 2-4; col. 5, lines 34-40].  
Regarding claim 5,
	Dooley discloses the laundry treating apparatus of claim 3, wherein the cap-coupled-portion (29) defines a recess facing the hollow space of the pillar, and wherein an outer diameter of the cap-coupled-portion is less than an outer diameter of the pillar main body (21) [see Fig. 2-4].  
Regarding claim 8,
	Dooley discloses the laundry treating apparatus of claim 5, wherein an inner circumferential surface of the cap-coupled-portion (29) is flush with an inner circumferential surface of the pillar main body (21) [see Fig. 3-4].  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dooley as applied to claim 5 above, and further in view of US Pub. 2018/0155864 to Alexander et al. (hereafter “Alexander”) and US Pat. 5,044,178 to Altnau (hereafter “Altnau”).
Regarding claim 6,
Dooley discloses the laundry treating apparatus of claim 5, wherein the cap-coupled-portion (29) extending from the pillar is coupled to the cap (84) via cooperatively opposing teeth (80, 82).  Dooley does not teach a plurality of cap-coupled-main bodies, a hook coupling portion, and a hook protrusion as claimed.  However it is well known to use any variety of coupling means to couple such a cap and pillar; for example, Alexander teaches that a cap (50) may be “releasably (e.g., threaded, snapped, pressed, bayonet, etc.) mounted to the upper portion of barrel 48” [Fig. 3; ¶0019].  Altnau teaches a cap-coupling-portion (50) that comprises a plurality of circumferentially spaced cap-coupled-main bodies (120), a hook coupling portion (122) disposed between a pair of cap-coupled-main bodies among the plurality of cap-coupled-main bodies, and a hook protrusion (124) that protrudes from the hook coupling portion in a radial direction of the cap-coupled-main body provided for coupling a cap (24) to a top of a pillar (32) [see Fig. 2-4; col. 5, lines 19-34].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the cap-coupled portion of the pillar of Dooley to include a plurality of cap-coupled-main bodies, a hook coupling portion, and a hook protrusion, as taught by Altnau, in order to predictably provide secure, releasable coupling of the cap to the pillar [Altnau: col. 5, lines 19-34].
Regarding claim 7,
Dooley in view of Alexander and Altnau discloses the laundry treating apparatus of claim 6, wherein the hook coupling portion has a first portion (inner coupling surface of 124) facing the open surface of the drum and a second portion (inner coupling surface of 110) facing the bottom surface of the drum, and wherein the hook protrusion is disposed at the first portion of the hook coupling portion [Altnau: see Fig. 2-4; col. 5, lines 19-34].  

Conclusion
See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711